Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This is the first Office Action on the merits of Application No. 16/999,348 filed on 08/21/2020.  Claims 1-17 are currently pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1, line 2, the term “particular” renders the claim indefinite since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  One could not tell from such a claim if the narrower range or limitation is a restriction or limitation on the broader range or limitation. Similarly, the term “particular” is used in claim 1, lines 4 and 7; and claim 15, lines 2, 3, 5 and 8.
Claim 1, line 2, the term “which” is unclear because the intended antecedent of “which” is unclear. Similarly, the term “which” is used in claim 1, lines 3, 5 and 7; claim 7, line 4; claim 14, line 4; claim 15, lines 3 and 6; and claim 17, line 2.
Claim 7 recites the limitation “the same spindle axis” in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitations “a carrier unit”, “a spindle unit”, “at least one object”, “a tool”, “a tool holder”, “a spindle axis”, “at least one drive unit”, “a coupling unit”, and “a maximally achievable spindle torque”, which constitute double inclusions since those limitations were previously recited in claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-17 are rejected under 35 U.S.C. 102(b) as being anticipated by Maho AG (DE 8712091). This reference is cited in IDS submitted 08/21/2020.
 As to claims 1 and 15, Maho AG shows a tool presetting and/or tool measuring apparatus device with a motor spindle unit (1-10) supported by the carrier unit (1) and configured for a rotation of an object (not shown) inserted in a tool holder (5), at least one drive unit (6, 7) around a spindle (2) of the spindle unit for generating the rotation movement of the object, wherein the spindle unit comprises a coupling unit (14) which is configured for the purpose of changing a maximally achievable spindle torque (i.e., fully engaging), to drive the spindle unit in at least two differing modes (i.e., engaging and disengaging). 
As to claims 2 and 16, wherein the spindle unit generates an essentially higher maximum spindle torque in a second mode (i.e., engaging) than in a first mode (i.e., disengaging). 
As to claims 3, 16 and 17, a further drive unit (17 and 19-22), which is implemented to be separate and/or different from the drive unit (6, 7). 
As to claims 4, 16 and 17, wherein the coupling unit (14) is configured to couple the further drive unit (17 and 19-22) with the spindle unit (1-10), the spindle unit is rotated by the drive unit (6, 7) with a low rotation speed (i.e., a random speed). 
As to claims 5-6, wherein coupling unit (14) comprises a form-fit coupling element (13) embodied as a gear wheel which is centered around the spindle axis (axis of shaft 2). 
As to claim 7, wherein the further drive unit (17 and 19-22) is at least configured, in a coupled state of the coupling unit (14), to generate a further rotation movement of the object independent from the drive unit (6, 7), the rotation movement and the further rotation movement comprising a rotation around the spindle axis. 
As to claim 8, wherein the further drive unit comprises a transmission gear (20). 
As to claims 9-10, further comprising a holding unit (19) configured for holding the further drive unit (22) on the carrier unit (1), wherein the holding unit (19) comprises a bearing unit, which is configured to support the further drive unit in a movable manner. 
As to claim 11, wherein a movement of the further drive unit (17 and 19-22) by means of the bearing unit (19) is configured for activating respectively one of the two modes. 
As to claim 12, wherein the bearing unit (19) comprises a bearing element (e.g., ball bearings) which is configured to generate, in an at least partially automated manner, a movement of the further drive unit (e.g., shaft 17). 
As to claims 13-14, further comprising a tool clamping unit (5) for a clamping-in and/or clamping-out of tools into/from tool holders with union nuts (not shown), which are accommodated in the spindle unit, the tool clamping unit being configured for a tightening or releasing of the union nuts by a rotation of the spindle unit around the spindle axis. 
Cited Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see the attached form PTO-892). 

Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HA DINH HO whose telephone number is 571-272-7091.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bill Joyce can be reached on 571-272-7107.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HA DINH HO/Primary Examiner, Art Unit 3658